DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/655962 provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Accordingly, the claims are given the priority benefit date of 4/11/2018.

Claim Objections
Claim 2 is objected to because of the following informalities:  amend “corneal areas” to –the corneal areas- in ll. 2.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  amend “corneal areas” to –the corneal areas- in ll. 2.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  amend “taken from the group of surfaces including an anterior surface and a posterior surface” to –selected from an anterior surface or a posterior surface- in ll. 2-3.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  amend “said ablation surface” to –said at least one ablation surface- in ll. 4.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  amend “said ablation surface” to –said at least one ablation surface- in ll. 1.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  amend “corneal areas” to –the corneal areas- in ll. 2.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  amend “said ablation surface” to –said at least one ablation surface- in ll. 1.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  amend “corneal areas” to –the corneal areas- in ll. 2.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  amend “said ablation surface” to –said at least one ablation surface- in ll. 1.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  amend “placing” to –activating- in ll. 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 12 & 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the endometrium" in ll. 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 depend from claim 1 and are thus also rejected.
Claim 5 recites the limitation “for ablation of endometrial tissues” in ll. 2; however, claim 1, upon which claim 5 depends, recites the limitations “a uterus”, “ablate at least portions of walls of the endometrium”.  It is unclear if the “ablation” and “endometrial tissues” of claim 5 is the same as or different from that of claim 1.  For purposes of examination, they will be interpreted as the same. 
Claim 7 recites the limitation “for ablation of endometrial tissues” in ll. 2; however, claim 1, upon which claim 7 depends, recites the limitations “a uterus”, “ablate at least portions of walls of the endometrium”.  It is unclear if the “ablation” and “endometrial tissues” of claim 7 is the same as or different from that of claim 1.  For purposes of examination, they will be interpreted as the same. 
Claim 12 recites the limitation “endometrial tissues” in ll. 2; however, claim 8, upon which claim 12 depends, recites the limitation “a uterus”.  It is unclear if the “endometrial tissues” of claim 12 is the same as or different from that of claim 8.  For purposes of examination, it will be interpreted as the same.
Claim 15 recites the limitation “endometrial tissues” in ll. 2; however, claim 8, upon which claim 15 depends, recites the limitation “a uterus”.  It is unclear if the “endometrial tissues” of claim 15 is the same as or different from that of claim 8.  For purposes of examination, it will be interpreted as the same.
Claim 16 recites the limitation "the endometrium" in ll. 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-20 depend from claim 16 and are thus also rejected.
Claim 18 recites the limitation “for ablation of endometrial tissues” in ll. 2; however, claim 16, upon which claim 18 depends, recites the limitations “a uterus”, “ablate at least portions of walls of the endometrium”.  It is unclear if the “ablation” and “endometrial tissues” of claim 18 is the same as or different from that of claim 16.  For purposes of examination, they will be interpreted as the same. 
Claim 20 recites the limitation “for ablation of endometrial tissues” in ll. 2; however, claim 16, upon which claim 20 depends, recites the limitations “a uterus”, “ablate at least portions of walls of the endometrium”.  It is unclear if the “ablation” and “endometrial tissues” of claim 20 is the same as or different from that of claim 16.  For purposes of examination, they will be interpreted as the same. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-11 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Ballou et al. (2012/0157985).
claims 8-11, as illustrated in Fig. 1, Ballou et al. disclose a modified endometrial ablation tool (endometrial ablation device 30; [0019]), comprising in combination: 
at least one ablation surface taken from the group of surfaces including an anterior surface and a posterior surface (end member 36 comprises of electrodes 38 comprises an anterior and posterior ablation surface; [0019]); 
an ablation energy supply coupled to said ablation surface (radio frequency generator 42 is coupled to end member 36 via cable 41; [0019]); 
and said ablation surface having a configuration which avoids cornual areas when placed within a uterus (end member 36 has a shape/size that avoids corneal areas when in the uterus; Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballou et al. (2012/0157985).
Concerning claims 12-14, while Ballou et al. fail to disclose the energy source to be a below 0 degree temperature heat sink, sufficiently cold to ablate endometrial tissues by freezing, a microwave radiation energy, or a source of hot fluid sufficiently hot to ablate endometrial tissue by burning, Ballou et al. discuss that endometrial ablation can be done by the use of various energy sources such as heat, cold, microwave energy, and/or radio frequency energy.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Ballou et al. such that the energy source is a below 0 degree temperature heat sink, sufficiently cold to ablate endometrial tissues by freezing, a microwave radiation energy, or a source of hot fluid sufficiently hot to ablate endometrial tissue by burning since Ballou et al. teach these energy sources to be equivalents in the art for purposes of 

Claim(s) 1-3, 5, 8-10, 12, 15-16 & 18 is/are rejected under 35 U.S.C. 103 as obvious over Neuwirth et al. (5,501,681) in view of McCausland et al. (Partial rollerball endometrial ablation, cited in IDS). 
Concerning claims 1-3 & 5, as illustrated in at least Fig. 1-2, Neuwirth et al. disclose a method for performing modified endometrial ablation (method for uterine endometrium necrosis/ablation; Title, Abstract), including the steps of: 
placing a modified endometrial ablation tool into a uterus (distendable bladder 5 is inserted into the uterine cavity 20; Col. 5, ll. 1-8); 
activating the modified endometrial ablation tool to ablate at least portions of walls of the endometrium spaced away from the cornual areas (fluid 25 fills bladder 5 at a below freezing temperature and ablates at least portions of endometrium walls spaced away from the corneal areas; Col. 4, ll. 65-67, Claim 9); and 
removing the modified endometrial ablation tool from the uterus (bladder is withdrawn from the patient; Col. 8, ll. 60-5).
While Neuwirth et al. teach a tool (5) that appears to have a configuration sized and shaped to keep ablating portions thereof spaced away from cornual areas of the uterus in Fig. 1, Neuwirth et al. fail to specifically discuss the tool configuration to be shaped and sized to keep ablating portions thereof spaced away from the corneal areas of the uterus.  However, McCausland, et al. teach avoiding ablation of the cornua to prevent obstruction in this area and possible endosalpingoblastosis caused by injury to 
Concerning claims 8-10 & 12, as illustrated in at least Fig. 1-2, Neuwirth et al. disclose a modified endometrial ablation tool (Fig. 1), comprising in combination: 
at least one ablation surface taken from the group of surfaces including an anterior surface and a posterior surface (distendable bladder 5 has an anterior and posterior ablating surface; Col. 5, ll. 1-8); 
an ablation energy supply coupled to said ablation surface (fluid 25 fills bladder 5 at a below freezing temperature and ablates at least portions of endometrium walls spaced away from the corneal areas; Col. 4, ll. 65-67, Claim 9).
While Neuwirth et al. teach a tool (5) that appears to have a configuration sized and shaped to avoid corneal areas when placed in the uterus (Fig. 1), Neuwirth et al. fail to specifically discuss the tool configuration to be sized and shaped to avoid cornual areas when placed in the uterus.  However, McCausland, et al. teach avoiding ablation of the cornua to prevent obstruction in this area and possible endosalpingoblastosis caused by injury to the tubal ostia.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of 
Concerning claim 15, while Neuwirth et al. disclose insulating portions of the tool with insulation (110) to protect non-target tissues (Col. 5, ll. 10-33; Fig. 3), Neuwirth et al. fails to disclose only one of said anterior surface and said posterior surface configured as an ablation surface.  However, McCausland et al. further teach that total endometrial ablation-resection procedure is undesirable and a partial endometrial ablation in which only the anterior or posterior wall is ablated allows a healthy endometrial surface to oppose the injured exposed myometrial surface so that adhesions and contracture do not occur.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Neuwirth et al. such that only one of said anterior surface and said posterior surface configured as an ablation surface in order to provide the benefit of allowing a healthy endometrial surface to oppose the injured exposed myometrial surface so that adhesions and contracture do not occur as taught by McCausland et al. (Pg. 1512, Col. 2, Pg. 1517, Col. 2)
Concerning claims 16 & 18, as illustrated in at least Fig. 1-2, Neuwirth et al. disclose a method for performing modified endometrial ablation procedure , the method including the steps of: 
placing a modified endometrial ablation tool into a uterus (distendable bladder 5 is inserted into the uterine cavity 20; Col. 5, ll. 1-8); 
activating the modified endometrial ablation tool to ablate at least portions of walls of the endometrium spaced away from the cornual areas (fluid 25 fills bladder 5 at a below freezing temperature and ablates at least portions of endometrium walls spaced away from the corneal areas; Col. 4, ll. 65-67, Claim 9); 
removing the modified endometrial ablation tool from the uterus (bladder is withdrawn from the patient; Col. 8, ll. 60-5); 
wherein the tool includes an anterior surface and a posterior surface (bladder 5 includes an anterior and posterior surface; Fig. 1).
While Neuwirth et al. teach a tool (5) that appears to have a configuration which keeps ablating portions thereof spaced away from cornual areas of the uterus in Fig. 1, Neuwirth et al. fail to specifically discuss the tool configuration to be on which keeps ablating portions thereof spaced away from the corneal areas of the uterus.  However, McCausland, et al. teach avoiding ablation of the cornua to prevent obstruction in this area and possible endosalpingoblastosis caused by injury to the tubal ostia.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Neuwirth et al. such that the ablation tool has a configuration which intentionally keeps ablating portions thereof spaced away from corneal areas of the uterus in order to provide the benefit of avoiding scarring in the area so any future bleeding from the corneal endometrium can escape through the 
While Neuwirth et al. disclose insulating portions of the tool with insulation (110) to protect non-target tissues (Col. 5, ll. 10-33; Fig. 3), Neuwirth et al. fails to disclose only one of the anterior or posterior surfaces being at least part of the ablating portions of the tool; and wherein said activating step ablates the endometrium on only a posterior portion or an anterior portion of the uterus.  However, McCausland et al. further teach that total endometrial ablation-resection procedure is undesirable and a partial endometrial ablation in which only the anterior or posterior wall is ablated allows a healthy endometrial surface to oppose the injured exposed myometrial surface so that adhesions and contracture do not occur.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Neuwirth et al. such that only one of the anterior or posterior surfaces being at least part of the ablating portions of the tool while the other is insulated; and wherein said activating step ablates the endometrium on only a posterior portion or an anterior portion of the uterus in order to provide the benefit of allowing a healthy endometrial surface to oppose the injured exposed myometrial surface so that adhesions and contracture do not occur as taught by McCausland et al. (Pg. 1512, Col. 2, Pg. 1517, Col. 2)

Claim(s) 4, 6-7, 11, 13-14, 17 & 19-20 is/are rejected under 35 U.S.C. 103 as obvious over Neuwirth et al. (5,501,681) in view of McCausland et al. (Partial rollerball endometrial ablation, cited in IDS), as applied to claims 1, 8 & 16, in further view of Ballou et al. (2012/0157985).
claims 4, 6-7, 11, 13-14, 17 & 19-20, Neuwirth et al. in view of McCausland et al. fail to disclose the energy source to be radiofrequency energy source, a microwave energy source, or a hot temperature fluid energy source for ablation of endometrial tissues by burning.  However, Ballou et al. discuss that endometrial ablation can be done by the use of various energy sources such as heat, cold, microwave energy, and/or radio frequency energy.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Ballou et al. such that the energy source to be radiofrequency energy source, a microwave energy source, or a hot temperature fluid energy source for ablation of endometrial tissues by burning since Ballou et al. teach these energy sources to be equivalents in the art for purposes of endometrial ablation and they would achieve the purpose of destroying endometrial tissue. ([0004])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794